Exhibit 10.68

LECG CORPORATION — 2003 STOCK OPTION PLAN

RESTRICTED STOCK PURCHASE AGREEMENT

This Restricted Stock Purchase Agreement (the “Agreement”) is made as of January
1, 2007 (the “Effective Date”), by and between LECG Corporation, a Delaware
corporation (the “Company”), and Tina Bussone, an employee of the Company (the
“Purchaser”).  This Agreement is made pursuant to the Company’s 2003 Stock
Option Plan (the “Plan”), the terms and conditions of which are incorporated
herein by this reference.  Subject to Section 15(c) of the Plan, in the event of
a conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will
prevail.  To the extent any capitalized term used in this Agreement is not
defined, it will have the meaning ascribed to it in the Plan.

1.             Purchase and Sale of Common Shares.

(a)           Purchase and Sale of Common Shares.  As of the Effective Date, the
Company hereby sells to Purchaser, and Purchaser hereby purchases from the
Company, Three Thousand (3,000) shares (each, a “Share” and collectively, the
“Shares”) of the Company’s Common Stock at a purchase price of $0.01 per Share,
for a total purchase price of Thirty Dollars ($30.00) (the “Purchase Price”). 
All the Shares will be subject to this Agreement and the restrictions contained
herein.

(b)           Payment.  No later than ten (10) business days from the Effective
Date, Purchaser will deliver to the Company the Purchase Price for the Shares in
cash or by bank check.

2.             Repurchase Option.

(a)           Definitions.  For purposes of this Agreement:

(i)            “Release Date” means the third anniversary of the Effective Date;
and

(ii)           “Forfeiture Event” means any one of the following events:

(A)          The termination of Purchaser’s employment with the Company for any
reason, or no reason, with or without cause, including involuntary termination,
death or Disability; or

(B)           Any event that causes the involuntary transfer to creditors or to
any other person or entity of all or any part of the Shares.

(b)           Shares Subject to Repurchase.  Purchaser hereby grants to the
Company the option (the “Repurchase Option”) to repurchase all of the Shares at
the Purchase Price upon the occurrence of any Forfeiture Event that occurs
before the Release Date. The Shares will vest and will no longer be subject to
the Repurchase Option as of the Release Date.

1


--------------------------------------------------------------------------------




3.             Repurchase Procedure.

(a)           Upon the occurrence of a Forfeiture Event before the Release Date,
the Company may exercise the Repurchase Option by delivering to Purchaser (or
her permitted transferee or legal representative, as the case may be) within
ninety (90) days after the date of the Forfeiture Event (the “Repurchase
Period”) (i) written notice of the Company’s election to exercise the Repurchase
Option; and (ii) payment of the Purchase Price in cash or by check.  Promptly
thereafter, the Company and the Purchaser will take all steps necessary to
accomplish the transfer of the repurchased Shares to the Company.  The Purchaser
hereby appoints the Company with full power of substitution, as the Purchaser’s
true and lawful attorney-in-fact with irrevocable power and authority in the
name and on behalf of the Purchaser to take any action and execute all documents
and instruments, including, without limitation, stock powers which may be
necessary to transfer the certificate or certificates evidencing such
repurchased Shares to the Company.

(b)           If the Company does not exercise the Repurchase Option within the
Repurchase Period with respect to any Forfeiture Event, the Shares will be
released from the Repurchase Option with respect to that Forfeiture Event upon
the expiration of the Repurchase Period.

4.             Treatment of Shares.  Subject to the terms and conditions of the
Plan and this Agreement, the Purchaser will become owner of the Shares on the
date hereof.  The Company will retain physical possession of the Shares until
the Release Date, but except as otherwise provided in the Plan or in this
Agreement or unless the Company exercises the Repurchase Option, the Purchaser
will have the same rights, preferences, and privileges as the holders of the
Company’s outstanding Common Stock, including, but not limited to, the right to
vote and the right to receive distributions, with respect to the Shares. 
Participant agrees to sign the Assignment Separate From Certificate attached
hereto as Exhibit A as a condition to receiving the Shares.

5.             Adjustments.  If any change is made to the Shares before the
Release Date by reason of any change affecting the Company’s outstanding Common
Stock as a class effected without the Company’s receipt of consideration,
including, but not limited to, the merger of the Company into another
corporation, then in such event, any and all new, substituted or additional
securities, cash, or other property to which the Purchaser is entitled by reason
of her ownership of the Shares will be immediately subject to the Repurchase
Option under Section 3 above, and will be deemed to be included in the Shares
for all purposes with the same force and effect as the Shares.

6.             Restrictions on Transfer.

(a)           No Transfer of Shares Prior to Release Date.  The Purchaser may
not sell, encumber, transfer, pledge, assign or otherwise dispose of any of the
Shares before the Release Date.

2


--------------------------------------------------------------------------------




(b)           Restrictions on Transfer of Shares.  After the Release Date, the
Purchaser may not sell, encumber, transfer, or dispose of the Shares in any way,
whether voluntarily, involuntarily, or by operation of law, except in compliance
with applicable securities law.

7.             Investment Representations.  In connection with the purchase of
the Shares, the Purchaser represents to the Company the following:

(a)           Investment Intent; Capacity to Protect Interests.  The Purchaser
is purchasing the Shares solely for her own account for investment and not with
a view to or for sale in connection with any distribution of the Shares or any
portion thereof and not with any present intention of selling, offering to sell
or otherwise disposing of or distributing the Shares or any portion thereof in
any transaction other than a transaction exempt from registration under the
Securities Act of 1993, as amended.  The Purchaser also represents that the
entire legal and beneficial interest of the Shares is being purchased, and will
be held, for the Purchaser’s account only, and neither in whole or in part for
any other person.  The Purchaser represents that by reason of her pre-existing
business relationship with the Company and her business or financial experience,
the Purchaser is capable of evaluating the merits and risks of an investment in
the Company and of protecting her own interests in connection with this
transaction.

(b)           Residence.  The Purchaser’s principal residence is located at the
address indicated beneath the Purchaser’s signature below.

(c)           Information Concerning Company.  The Purchaser has heretofore
discussed the Company and its plans, operations and financial condition with the
Company’s officers and has heretofore received all such information as the
Purchaser has deemed necessary and appropriate to enable the Purchaser to
evaluate the financial risk inherent in making an investment in the Shares.  The
Purchaser has received satisfactory and complete information concerning the
business and financial condition of the Company in response to all inquiries in
respect thereof.

(d)           Economic Risk.  The Purchaser realizes that the purchase of the
Shares will be a highly speculative investment and involves a high degree of
risk, and the Purchaser is able, without impairing her financial condition, to
hold the Shares for an indefinite period of time and to suffer a complete loss
of the Purchaser’s investment.

8.             Restrictive Legends.

(a)           Legends.  The Purchaser understands that the certificate
evidencing the Shares will bear the following legend (as well as any legends
required by applicable state and federal corporate and securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF THE COMPANY’S 2003 STOCK OPTION PLAN AND A RESTRICTED STOCK
PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER OR HER
PREDECESSOR IN INTEREST, A COPY OF EACH OF WHICH IS ON FILE WITH THE SECRETARYOF
THE COMPANY.  THE

3


--------------------------------------------------------------------------------




AGREEMENTS MAY BE INSPECTED AT THE PRINCIPAL OFFICE OF THE COMPANY DURING NORMAL
BUSINESS HOURS.

(b)           Refusal to Transfer.  The Company is not required (i) to transfer
on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares have been so transferred.

9.             No Effect on Terms of Employment Relationship.  This Agreement
does not alter, amend or expand upon any rights that the Purchaser may have to
continue in the employ of the Company.  Receipt of the Shares does not confer
upon the Purchaser any right with respect to the Purchaser’s employment status,
nor does it interfere in any way with the Purchaser’s right or the Company’s
right to terminate the Purchaser’s employment at any time, with or without
cause.

10.           Compliance With Income Tax Laws.  The Purchaser acknowledges that
the Company has made no warranties or representations to the Purchaser with
respect to the income tax consequences of Purchaser’s receipt of the Shares, and
the Purchaser is in no manner relying on the Company or its representatives for
an assessment of such tax consequences.  The Purchaser further acknowledges that
the Company has advised the Purchaser that the Purchaser should consult her own
tax advisor regarding such tax treatment.  Notwithstanding the foregoing, the
Purchaser authorizes the Company to withhold in accordance with applicable law
from any compensation payable to her any taxes required to be withheld by
Federal, state or local laws as a result of the Purchaser’s receipt of the
Shares.  Furthermore, in the event of any determination that the Company has
failed to withhold a sum sufficient to pay all withholding taxes due in
connection with the Shares, the Purchaser agrees to pay the Company the amount
of such deficiency in cash within five (5) days after receiving a written demand
from the Company to do so, regardless of whether the Purchaser is an Purchaser
of the Company at that time.

11.           Election Pursuant to Section 83(b) of Internal Revenue Code of
1986, as Amended.  The Purchaser understands that Section 83 of the Internal
Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income the
difference between the amount paid for the Shares and the fair market value of
the Shares as of the date any restrictions on the Shares lapse.  In this
context, “restriction” includes the potential forfeiture of the Shares upon the
occurrence of a Forfeiture Event, and “restriction” with respect to officers,
directors and ten percent (10%) shareholders of the Company also means the
six-month period after the Release Date during which such officers, directors
and ten percent (10%) shareholders are subject to suit under Section 16(b) of
the Exchange Act.  The Purchaser understands that the Purchaser may elect to be
taxed, for United States income tax purposes, at the time the Shares are
received, rather than on the Release Date or when the six-month Section 16(b)
period expires, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days from the date of issuance of
the Shares.  State tax law in the state of the Purchaser’s residence may also
require filing of a similar election.  A draft form for making this election is
attached as Exhibit B hereto.  However, it will be the responsibility of the
Purchaser and her own advisors to determine the contents of the election and the
form and manner in which it is filed.  The Purchaser understands that failure to
make a timely and proper filing may result in the recognition of ordinary income
by the Purchaser, on the Release Date, or after the lapse of the

4


--------------------------------------------------------------------------------




six-month Section 16(b) period, on the fair market value of the Shares at the
time such restrictions lapse.  The Purchaser further understands that under
certain circumstances, a Section 83(b) election, even if timely and properly
filed, may later be determined to be ineffective.

12.           THE PURCHASER ACKNOWLEDGES THAT IT IS THE PURCHASER’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION
83(b) AND/OR ANY APPLICABLE STATE LAWS, EVEN IF THE PURCHASER REQUESTS THE
COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE PURCHASER’S BEHALF. 
FURTHER, THE PURCHASER WILL DETERMINE THE MANNER IN WHICH THE ELECTION IS MADE,
AND UNDER NO CIRCUMSTANCES WILL THE COMPANY, OR ITS REPRESENTATIVES, BE LIABLE
IF SUCH ELECTION IS DETERMINED TO BE INEFFECTIVE.

13.           Miscellaneous.

(a)           Governing Law.  This Agreement will be governed by the laws of the
State of California (without giving effect to the choice of law provisions of
that jurisdiction).

(b)           Interpretation of this Agreement.  The Company and the Purchaser
agree that the purchase and sale of the Shares is governed by the terms of the
Plan and this Agreement.  The Purchaser has reviewed the Plan and this Agreement
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Agreement and fully understands all provisions of the Plan and
this Agreement.  The Purchaser hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and this Agreement.  The Purchaser further agrees
to notify the Company upon any change in the residence address indicated below.

(c)           Entire Agreement; Enforcement of Rights.  This Agreement and the
Plan constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and the Purchaser.

[Signature Page Follows]

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Restricted Stock Purchase
Agreement effective as of the Effective Date.

COMPANY:
LECG CORPORATION

 

 

 

 

 

By:

 /s/ John C. Burke

 

 

Name: John C. Burke
Title: Chief Financial Officer

 

 

 

 

 

PURCHASER:

 

 

 

 

 

/s/ Tina Bussone

 

 

 

(Signature)

 

Name:        Tina Bussone

 

Address:

 

 

 

 

 

 

 

6


--------------------------------------------------------------------------------




EXHIBIT A


ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED and pursuant to the Restricted Stock Purchase Agreement (the
“Agreement”) dated as of January 1, 2007 by and between the undersigned
(“Shareholder”) and LECG Corporation (the “Company”), Shareholder hereby assigns
and transfers unto the Company                                          shares
of the common stock of the Company, standing in Shareholder’s name on the books
of the Company and represented by Certificates No. 
                                                                                      .  
Shareholder hereby irrevocably appoints
                                                                   as attorney
in fact to transfer said stock with full power of substitution in the premises. 
THIS ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND ANY
AMENDMENTS THERETO.

Dated:

 

 

 

 

Signature:

 

 

 

Name of Shareholder:

 

 

 

Shareholder: Please do not fill in any blanks other than the signature line for
yourself.  The Secretary of the Company, or the Secretary’s designee, will
complete the rest of this form when the share certificate is prepared.

7


--------------------------------------------------------------------------------




ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY IN GROSS INCOME IN YEAR OF
TRANSFER UNDER CODE §83(b)

The undersigned taxpayer hereby elects, pursuant to §83(b) of the Internal
Revenue Code, to include in taxpayer’s gross income for the current taxable
year, the amount of any compensation taxable to taxpayer in connection with her
receipt of the property described below, and supplies the following information
in accordance with the regulations promulgated thereunder:

1.             The name, address and taxpayer identification number of the
undersigned are:

Name:    

Address:

Address:

SSN:      

2.             Description of the property with respect to which the election is
being made:

             shares (“Shares”) of common stock of LECG Corporation, a Delaware
corporation (“Company”).

3.             The date on which the property was transferred is
                        , 20            .

The taxable year to which this election relates is calendar year 20            .

4.             The nature of the restriction(s) to which the property is subject
is:

The Shares are subject to a vesting period pursuant to a Restricted Stock
Purchase Agreement.  The Shares may be forfeited during this vesting period due
to termination of employment for any reason, including without limitation death
or disability, or involuntary transfer of the Shares to creditors.

5.             Fair market value:

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the Shares is              dollars per share, for a total market value of
$                              .

6.             Amount paid for the property:

The amount paid by the taxpayer for the Shares is Thirty Dollars ($30.00).

7.             Furnishing statement to employer:

A copy of this election has been furnished to the Company.

Dated:                   , 2007

 

 

 



[Name]

 

8


--------------------------------------------------------------------------------




INSTRUCTIONS FOR COMPLETING THE SECTION 83(B) ELECTION

THE SECTION 83(b) ELECTION MUST BE FILED NO LATER THAN THIRTY (30) DAYS AFTER
THE DATE ON WHICH THE SHARES ARE ISSUED TO YOU.  ASSUMING A JANUARY 1, 2007
ISSUANCE, THE ELECTION WILL BE DUE NO LATER THAN JANUARY 31, 2007 (“DUE DATE”).

Execute four copies of the Election.

a.             Retain one executed copy for your files.

b.                                      Deliver one executed copy to Mary Murphy
at the following address by the Due Date:

LECG, LLC

2000 Powell Street, Suite 600

Emeryville, CA 94608

Attention:  Mary Murphy, Stock Administrator

c.                                       No later than the Due Date, mail one
executed copy to the Internal Revenue Service location where your federal income
tax returns are filed.

d.                                      No later than the Due Date, mail one
executed copy to the California Franchise Tax Board location where your
California tax returns are filed.  If your state tax return is not filed in
California, provide the location where your state tax returns are filed.  Inform
Mary Murphy if you expect to file income tax returns in multiple states.

To insure that you have adequate proof of timely filing, all copies should be
mailed to the tax authorities by certified mail, return receipt requested, with
the certified mail receipt hand-canceled at the Post Office and retained as
evidence of timely mailing.

2.             Submit a copy of the election with both your 2007 federal and
state tax returns.

9


--------------------------------------------------------------------------------